Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 11/4/2021 have been examined.  Claims 1-22 have been amended. No claims have been added or cancelled.  Claims 1-22 are pending.  

Claim Rejections Withdrawn
Regarding the amended claims, the rejection to claims  5, 7, 11, 14, 16-18, and 22 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph for indefinite are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such as  various means in claims 12-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments/Amendments

The applicant argues Kao is not in the same technical field of the present invention.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the present invention involves a mobile payment technology) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims recite a method and an apparatus using Bluetooth technology.  Kao discloses a method in a wireless communication, which involves Bluetooth (para. 38).  Hence, they are in the same field of endeavor.

In addition, the applicant argues Kao does not disclose Means for performing bluetooth and data exchange between Means for performing bluetooth and means for making security. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained in the previous Office,  Rainnie discloses a method for Bluetooth performing security functions (col. 2, lines 19-22 and  lines 42-49).  Hence, claim 1 is rejected over Rainnie in view of Kao.  

The remaining claims are rejected accordingly as explained above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 12-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 12-20 recite various means to perform different functions:: a means for making security, a means for performing bluetooth, a means for first setting, a means for first receiving, a means for first determining, a means for executing, a means for first sending, a means for second setting, a means for waiting, a means for first waiting,  a means for third setting, a means for waking up, a means for second sending, a means for second receiving, a means for second determining, a means for third sending, a means for fourth setting, a means for third determining, a means for organizing, a means for fourth sending, a means for second waiting for receiving, a means for fifth setting, a means for fourth determining, a means for response organizing, a means for respond sending, a means for sixth setting, a means for process controlling and determining, a means for means for process controlling and setting, and a means for executing and saving.  Although the drawing illustrated different boxes in Fig. 5 and Fig. 6 to perform these functions. However, the written description fails to disclose the corresponding structure to perform such these functions.  Therefore, the claims are indefinite.

Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 12-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rainnie et al. (USPat: 7,672,695 B1, hereinafter referred to as Rainnie) in view of Kao et al. (USPub: 2016/0066122, hereinafter referred to as Kao). 

Regarding claim 1, Rainnie discloses a method for realizing low-power dissipation standby of a bluetooth security device comprising a means for making security and a means for performing Bluetooth (FIG. 4, col. 2, lines 19-22, and col. 6, lines 31-34, wherein the portable AP includes a Bluetooth implemented with a low-power feature), wherein said method comprises the following steps: 
Step S1, waking up, by the means for performing Bluetooth, the means for making security, and setting a state of the means for making security as a working mode (col. 8, lines 7-9 and col. 2, 19-22, wherein the portable AP is waked from a sleep mode by a Bluetooth to establish  data service);
Step S3, executing, by the means for making security, corresponding operation according to the data received so as to obtain a processed result (col. 2, lines 42-49, wherein the control module is the means for making security which needs to provide a secure data exchange for authorized users); 
Step S4, returning, by the means for making security, the processed result to the means for performing bluetooth (col. 1, lines 64-66, and col. 2, lines 3-6,  wherein the control module determines whether to put the portable AC to a sleep mode or not), and going to Step S5; and
Step S5, setting, by the means for making security, the state of the means for making security as a low-power dissipation standby mode, and waiting for being woken up by the means for performing bluetooth (col. 1, lines 64-66, and col. 2, lines 3-6,  wherein the control module puts the portable AC to a sleep mode and waits for a resume signal to wake up by a signal received from the Bluetooth).
Although Rainnie discloses everything as applied above, Rainnie does not explicitly disclose determining, by the means for making security, whether data from the means for performing bluetooth is received in a fifth preset duration.  However, this concept is well known in the art as disclosed by Kao. In the same field of endeavor, Kao discloses 
determining, by the means for making security, whether data from the means for performing bluetooth is received in a fifth preset duration (para. 39, lines 4-15, wherein the control device (i.e., a means for making security) 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).
Hence, Rainnie and Kao disclose the method includes
Step S2, determining, by the means for making security, whether data from the means for performing bluetooth is received in a fifth preset duration, if yes, going to Step S3; otherwise, going to Step S5 (Kao’s para. 39, lines 4-15).

Regarding claim 2, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose wherein said method further comprises:
Step H1, waiting, by the means for performing bluetooth, for receiving data from an upper computer (Rainnie’s FIG. 4, col. 1, lines 45-48, wherein the processor is an upper computer); 
Step H2, setting, by the means for performing bluetooth, a state of the means for performing bluetooth as the working mode and waking up the means for making security when the data from the upper computer is received from the means for performing bluetooth (Rainnie’s col. 8, lines 7-9 ;
Step H3, sending, by the means for performing bluetooth, the data from the upper computer to the means for making security after a first preset duration (Rainnie’s FIG. 4, wherein the data is sent by the portable access point is from the processor to the WAN via the Bluetooth); 
Step H4, determining, by the means for performing bluetooth, whether the processed result from the means for making security is received in a second preset duration, if yes, sending the processed result to the upper computer, and going to Step H5; otherwise, directly going to Step H5 (Rainnie’s col. 1, lines 59-62, wherein the WAN forwards the data packets via Bluetooth when they are received);
Step H5, setting, by the means for performing bluetooth, the state of the means for performing bluetooth as the low-power dissipation standby mode, and going to Step H1 (Rainnie’s col 8. Lines 1-4, wherein power down the WAN (i.e., low power) when there is no data to transmit).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).

Regarding claim 3, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein, after the means for performing bluetooth sends the processed result to the upper computer, and before Step H5, said method further comprises:
Step A1, determining, by the means for performing bluetooth, whether a bluetooth connection is disconnected, if yes, organizing a disconnecting instruction, waking up the means for making security, and going to Step A2; otherwise, going to Step H5 (Rainnie’s col. 8, lines 1-4, wherein the firewall determines no connection (i.e., disconnected), the processor power down the WAN (i.e., going to deep-power saving mode));
Step A2, sending, by the means for performing bluetooth, the disconnecting instruction to the means for making security after a third preset duration (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein the firewall determines no connection (i.e., disconnected), the processor powers down the WAN (i.e., going to deep-power saving mode).  The processor performs a particular function is done by an instruction); and
Step A3, setting, by the means for performing bluetooth, the state of the means for performing bluetooth as a deep-power saving mode when the means for performing bluetooth receives the disconnecting instruction from the means for making security within a fourth preset duration (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein the firewall determines no connection (i.e., disconnected), the processor power down the WAN (i.e., going to deep-power 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).

Regarding claim 4, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein, after Step S2 and before Step S3, said method further comprises that determining, by the means for making security, whether the data received is the disconnecting instruction, if yes, going to Step S6; otherwise, going to Step S3 (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein a power down command/instruction is received by the WAN the processor, WAN is powered down);
Step S6, organizing, by the means for making security, a response of the disconnecting instruction, and returning the response of the disconnecting instruction to the means for performing bluetooth (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein a power down action is a response of WAN to receive a power down instruction). 


Regarding claim 5, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein, the means for performing bluetooth setting the state of the means for performing bluetooth as the deep-power saving mode specifically comprises that setting, by the means for performing bluetooth, the state of the means for performing bluetooth as the deep-sleep mode (Rainnie’s col. 8, lines 1-4, wherein the power down state is a deep-power saving mode);
after Step S6, the method further comprises that setting, by the means for making security, the state of the means for making security as the deep-sleep mode (Rainnie’s col. 8, lines 1-4, wherein the power down state is a deep-power saving mode).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other 

Regarding claim 6, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein, the means for performing bluetooth setting the state of the means for performing bluetooth as the deep-power saving mode specifically comprises that executing, by the means for performing bluetooth, a shutdown operation (Rainnie’s col. 8, lines 1-4, wherein the power down state is a deep-power saving mode and the power down operation is a shutdown operation).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).

Regarding claim 10, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
when the means for making security is woken by a button, setting, by the means for making security, the state of the means for making security as the working mode, executing the corresponding operation so as to obtain the processed result, saving the processed result and setting the state of the means for making security as the low-power dissipation standby mode (Rainnie’s col. 8, lines 23-25 and col. 2, lines 3-6, wherein the on/off switch is a button).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).

Regarding claim 12, Rainnie discloses a bluetooth security device comprising a means for making security and a means for performing bluetooth (FIG. 4 , col. 2, line 19-22, and col. 2, lines 42-44, wherein the control module is the means for making security), wherein, the means for making security comprises a means for first setting, a means for first receiving, a means for first determining, a means for executing, a means for first sending, a means for second setting and a means for waiting (col. 3, lines 3-5, wherein the functions performed by the software modules are implemented by software instructions); 
the means for first setting is configured to set the state of the means for making security as a working mode when the means for making security is woken up by the means for performing bluetooth (col. 8, lines 7-9 and col. 2, ;
the means for first receiving is configured to receive data from the means for performing bluetooth (col. 1, lines 45-48, wherein the data are from WAN, i.e., a means for performing bluetooth);
the means for executing is configured to execute corresponding operation according to the data received from the means for first receiving so as to obtain the processed result when the means for first determining determines that the means for first receiving receives the data from the means for performing bluetooth (col. 2, lines 42-44, wherein the control module performs the transmission based on the received data (i.e. the alarm)); 
the means for first sending is configured to return the processed result obtained by  the means for executing to the means for performing bluetooth (col. 1, lines 64-66, and col. 2, lines 3-6,  wherein the control module determines whether to put the portable AC to a sleep mode or not);
and to set the state of the means for making security as the low-power dissipation standby mode after the means for first sending returns the processed result to the means for performing bluetooth (col. 1, lines 64-66, and col. 2, lines 3-6,  wherein the control module puts the portable AC to a sleep mode); and
the means for waiting is configured to wait for the means for making security being woken up by the means for performing bluetooth after the means for second setting sets the state of the means for making security as the low-power dissipation standby mode (col. 1, lines 64-66, and col. 2, lines 3-6, wherein the control module puts the portable AC to a sleep mode and waits for a resume signal to wake up by a signal received from the Bluetooth).
Although Rainnie discloses everything as applied above, Rainnie does not explicitly disclose the means for first determining is configured to determine whether the means for first receiving receives the data from the means for performing bluetooth within the fifth preset duration after the means for first setting sets the state of the means for making security as the working mode.  However, this concept is well known in the art as disclosed by Kao. In the same field of endeavor, Kao discloses 
the means for first determining is configured to determine whether the means for first receiving receives the data from the means for performing bluetooth within the fifth preset duration after the means for first setting sets the state of the means for making security as the working mode (para. 39, lines 4-15, wherein the control device receives data from Bluetooth and determines whether the received data is in the predetermined period of time (i.e., a fifth preset duration)). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).

the means for second setting is configured to set the state of the means for making security as the low-power dissipation standby mode when the means for first determining determines that the means for first receiving does not receive the data from the means for performing bluetooth within the fifth preset duration ; (Kao’s para. 39, lines 11-15 and Rainnie’s col. 2, lines 3-6, wherein no data is received, the control device brings the Bluetooth to a sleep mode (i.e., low-power dissipation standby mode)).  

Regarding claim 13, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose 
wherein, the means for performing bluetooth comprises a means for first waiting for receiving, a means for third setting, a means for waking up and executing, a means for second sending, a means for second receiving, a means for second determining, a means for third sending and a means for fourth setting (Rainnie’s col. 3, lines3-5, wherein the functions performed by the software modules are implemented by software instructions); 
the means for first waiting for receiving is configured to wait for receiving data from the upper computer (Rainnie’s FIG. 4, col. 1, lines 45-48, wherein the processor is an upper computer);
the means for third setting is configured to set the state of the means for performing bluetooth as the working mode when the means for first waiting for receiving receives the data from the upper computer (Rainnie’s FIG. 4, col. 1, lines 45-48 and col. 2, lines 19-21, wherein the processor is an upper computer and data are transmitted via a Bluetooth);
 the means for waking up and executing is configured to wake up the means for making security after the means for third setting sets the state of the means for performing bluetooth as the working mode (Rainnie’s col. 8, lines 7-9 and col. 2, 19-22); 
the means for second sending is configured to send the data received by the means for first waiting for receiving from the upper computer to the means for making security after a first preset duration in which the means for waking up and executing wakes up the means for making security (Rainnie’s FIG. 4, wherein the data is sent by the portable access point is from the processor to the WAN via the Bluetooth); 
the means for second receiving is configured to receive the processed result from the means for making security (Rainnie’s col. 1, lines 59-62, wherein the WAN forwards the data packets via Bluetooth when they are received); 
the means for second determining is configured to determine whether the means for second receiving receives the processed result from the means for making security within a second preset duration after the means for second sending sends the data received by the means for first waiting for receiving from the upper computer to the means for making security 
the means for third sending is configured to send the processed result received by the means for second receiving to the upper computer after the means for second determining determines that the means for second receiving receives the processed result from the means for making security within the second preset duration (Rainnie’s col. 1, lines 59-62, wherein the WAN forwards the data packets via Bluetooth when they are received);
the means for fourth setting is configured to set the state of the means for performing bluetooth as the low-power dissipation standby mode after the means for third sending sends the processed result received by the means for second receiving to the upper computer (Rainnie’s col 8, lines 1-4, wherein power down the WAN (i.e., low power)); and to set the state of the means for performing bluetooth as the low-power dissipation standby mode after the means for second determining determines that the means for second receiving does not receive the processed result from the means for making security within the second preset duration (Rainnie’s col 8. Lines 1-4, wherein power down the WAN (i.e., low power) when there is no data to transmit); and
the means for first waiting for receiving is further configured to wait for receiving data from the upper computer after the means for fourth setting sets the state of the means for performing bluetooth as the low-power dissipation standby mode (Rainnie’s col 8. Lines 1-4, wherein power down the WAN (i.e., low power)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).

Regarding claim 14, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein, the means for performing bluetooth further comprises a means for third determining, a means for organizing, a means for fourth sending, a means for second waiting for receiving and a means for fifth setting (Rainnie’s col. 3, lines3-5, wherein the functions performed by the software modules are implemented by software instructions);
the means for third determining is configured to determine whether the bluetooth is disconnected after the means for third sending sends the processed result to the upper computer (Rainnie’s col. 8, lines 1-4, wherein power down the WAN (i.e., low power) when there is no data to transmit);
the means for fourth setting is specifically configured to set the state of the means for performing bluetooth as the low-power dissipation standby mode when the means for third determining determines that the bluetooth is not disconnected  (Rainnie’s col 8. Lines 1-4, wherein power down the WAN (i.e., low power) when there is no data to transmit);
the means for organizing is configured to organize a disconnecting instruction when the means for third determining determines that the bluetooth is disconnected (Rainnie’s col 8. Lines 1-4, wherein power down the WAN (i.e., low power) when there is no data to transmit);
the means for waking up and executing is further configured to wake up the means for making security after the means for third determining determines that the bluetooth connection is disconnected or the means for organizing is performed to organize the disconnecting instruction (Rainnie’s col. 8, lines 7-9 and col. 2, 19-22, wherein the portable AP is waked from a sleep mode by a Bluetooth to establish data service); 
the means for fourth sending is configured to send the disconnecting instruction to the means for making security when the means for third determining determines that the bluetooth connection is disconnected and after a third preset duration in which the means for waking up and executing wakes up the means for making security (Rainnie’s col. 8, lines 7-9 and col. 2, 19-22, wherein the portable AP is waked from a sleep mode by a Bluetooth to establish data service);
the means for second waiting for receiving is configured to wait for receiving a response of the disconnecting instruction from the means for making security (Rainnie’s col. 8, lines 7-9 and col. 2, 19-22, wherein the portable AP is waked from a sleep mode by a Bluetooth to establish  data service); and 
the means for fifth setting is configured to set the state of the means for performing bluetooth as the deep-power saving mode within the fourth preset duration which is after the means for fourth sending sends the disconnecting instruction to the means for making security in the case that the means for second waiting for receiving receives the response of the disconnecting instruction from the means for making security (Rainnie’s col. 8, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).

Regarding claim 15, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein, the means for making security further comprises a means for fourth determining, a means for response organizing and a means for response sending (Rainnie’s col. 3, lines3-5, wherein the functions performed by the software modules are implemented by software instructions); 
the means for fourth determining is configured to determine whether the data received from the means for first receiving is the disconnecting instruction (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein a power 
the means for response organizing is configured to organize the response of the disconnecting instruction when the means for fourth determining determines that the data received from the means for first receiving is the disconnecting instruction (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein a power down command/instruction is received by the WAN the processor, WAN is powered down);
the means for response sending is configured to return the response of the disconnecting instruction organized by the means for response organizing to the means for performing bluetooth (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein a power down command/instruction is received by the WAN the processor, WAN is powered down); and
the means for executing is specifically configured to execute corresponding operation according to the data received from the means for first receiving so as to obtain the processed result when the means for fourth determining determines that the data received from the means for first receiving is not the disconnecting instruction (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein a power down command/instruction is received by the WAN the processor, WAN is powered down).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated 

Regarding claim 16, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein, the means for making security further comprises a means for sixth setting (Rainnie’s col. 3, lines3-5, wherein the functions performed by the software modules are implemented by software instructions);
the means for fifth setting is specifically configured to set the state of the means for performing bluetooth as the deep sleep mode within the fourth preset duration which is after the means for fourth sending sends the disconnecting instruction to the means for making security when the means for second waiting for receiving receives the response of the disconnecting instruction from the means for making security (Rainnie’s col. 8, lines 1-4, wherein the power down state is a deep-power saving mode); and
the means for sixth setting is configured to set the state of the means for making security as the deep sleep mode after the means for response sending returns the response of the disconnecting instruction to the means for performing bluetooth (Rainnie’s col. 8, lines 1-4, wherein the power down state is a deep-power saving mode).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method 

Regarding claim 17, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein, the means for fifth setting is configured to execute the shutdown operation within the fourth preset duration which the means for fourth sending sends the disconnecting instruction to the means for making security when the means for second waiting for receiving receives the response of the disconnecting instruction from the means for making security (Rainnie’s col. 8, lines 1-4, wherein the power down state is a deep-power saving mode and the power down operation is a shutdown operation).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).

Regarding claim 21, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein said bluetooth security device further comprises button, the means for making security further comprises the means for executing and saving (Rainnie’s col. 3, lines3-5, wherein the functions performed by the software modules are implemented by software instructions);
the means for first setting is further configured to set the state of the means for making security as the working mode when the means for making security is woken up by the button (Rainnie’s col. 8, lines 1-4, wherein the power down state is a deep-power saving mode and the power down operation is a shutdown operation);   
the means for executing and saving is configured to execute corresponding operation so as to obtain a processed result and save the processed result when the means for making security is woken up by the button, and after the means for first setting sets the state of the means for making security as the working mode (Rainnie’s col. 8, lines 1-4); and 
the means for second setting is further configured to set the state of the means for making security as the low-power dissipation standby mode after the means for executing and saving saves the processed result (Rainnie’s col 2, lines3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other .

Claims 7-9,11, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rainnie in view of Kao as applied to claim 1 above, and further in view of Fukuda (USPub: 2011/0299512, hereinafter referred to as Fukuda).

Regarding claim 7, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein the means for performing bluetooth setting the state of the means for performing bluetooth as the working mode specifically comprises that starting up, by the means for performing bluetooth, the dependent associates of the means for performing bluetooth (Rainnie’s col. 8, lines 7-9, wherein the wake-up is a starting up).
Although Rainnie and Kao disclose everything as applied above, Rainnie and Kao do not explicitly disclose setting a clock of the means for performing bluetooth as a high-speed clock mode. However, this concept is well known in the art as disclosed by Fukuda. In the same field of endeavor, Fukuda discloses 
setting a clock of the means for performing bluetooth as a high-speed clock mode (para. 84, lines 2-4 and para. 129, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been 
Rainnie, Kao and Fukuda disclose everything as applied above. Rainnie, Kao and Fukuda further disclose 
the means for performing bluetooth setting the state of the means for performing bluetooth as the low-power dissipation standby mode specifically comprises that the means for performing bluetooth closing down the dependent associates of the means for performing bluetooth (Rainnie’s col. 6, lines 1-4), setting the clock of the means for performing bluetooth as the low-speed clock (Fukuda’s para. 84, lines 5-8), and setting the chip of the means for performing bluetooth as the sleep mode (Rainnie’s col. 2, lines 3-6)

Regarding claim 8, Rainnie and Kao disclose everything as applied above, Rainnie and Kao do not explicitly disclose determining, by the means for making security, whether a process-controlling is set according to the received data, and using a low-power dissipation timer to set a process-controlling timer according to the received data in the case that the determining result is that the process-controlling is set. However, this concept is well known in the art as disclosed by Fukuda. In the same field of endeavor, Fukuda discloses
determining, by the means for making security, whether a process-controlling is set according to the received data, and using a low-power dissipation timer to set a process-controlling timer according to the received data in the case that the determining result is that the process-controlling is set (para. 91, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated “to enable, by a communication device, start/end of communication such as wireless LAN while a user is wearing the communication device on his/her person” (para. 8, lines 6-9).
Hence, Rainnie, Kao and Fukuda disclose 
wherein, when the means for making security determining whether the data from the means for performing bluetooth is received within the fifth preset duration in Step S2, and before Step S4, said method further comprises (Kao’s para. 39, lines 4-15, wherein the control device (i.e., a means for making security) receives data from Bluetooth and determines whether the received data is in the predetermined period of time (i.e., a fifth preset duration)):
determining, by the means for making security, whether a process-controlling is set according to the received data, and using a low-power dissipation timer to set a process-controlling timer according to the received data in the case that the determining result is that the process-controlling is set (Fukuda’s para. 91, lines 1-3).

Regarding claim 9, Rainnie, Kao and Fukuda disclose everything as applied above. Rainnie, Kao and Fukuda further disclose 
`when the means for making security is woken up by the process controlling timer, setting, by the means for making security, the state of the means for making security as the working mode, and executing the corresponding operation so as to obtain the processed result and saving the processed result, and then setting the state of the means for making security as the low-power dissipation standby mode (Fukuda’s para. 91, lines 1-3 and Rainnie’s col. 6, lines 31-34, wherein the clock is a timer).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated “to enable, by a communication device, start/end of communication such as wireless LAN while a user is wearing the communication device on his/her person” (para. 8, lines 6-9).

Regarding claim 11, Rainnie and Kao disclose everything as applied above, Rainnie and Kao do not explicitly disclose setting, by the means for making security, the clock of the means for making security as the high-speed clock mode. However, this concept is well known in the art as disclosed by Fukuda. In the same field of endeavor, Fukuda discloses
wherein, the means for making security setting the state of the means for making security as the working mode specifically comprises: setting, by the means for making security, the clock of the means for making security as the high-speed clock mode, and starting up dependent associates of the means for making security (Fukuda’s para. 84, lines 2-4); 
the means for making security setting the state of the means for making security as the low-power dissipation standby mode specifically comprises: setting, by the means for making security, the clock of the means for making security as the low-speed clock mode, closing down the dependent associates of the means for making security and the peripheral units connecting to the means for making security, and setting the chip of the means for making security as the sleep mode (Fukuda’s para. 84, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated “to enable, by a communication device, start/end of communication such as wireless LAN while a user is wearing the communication device on his/her person” (para. 8, lines 6-9).

Regarding claim 18, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
the means for third setting is specifically configured to start up the dependent associates in the means for performing bluetooth when the means for first waiting for receiving received the data from the upper computer (Rainnie’s col. 8, lines 7-9, wherein the wake-up is a starting up).
 
setting a clock of the means for performing bluetooth as a high-speed clock mode (para. 84, lines 2-4 and para. 129, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated “to enable, by a communication device, start/end of communication such as wireless LAN while a user is wearing the communication device on his/her person” (para. 8, lines 6-9).
Rainnie, Kao and Fukuda disclose everything as applied above. Rainnie, Kao and Fukuda further disclose 
the means for third setting is further configured to set the clock of the means for performing bluetooth in the high-speed clock mode when the means for first waiting for receiving receives the data from the upper computer (Fukuda’s para. 84, lines 2-4 and para. 129, lines 3-4);
the means for fourth setting is specifically configured to close down the dependent associates in the means for performing bluetooth (Rainnie’s col. 2, lines 3-6); and
the means for fourth setting is further configured to set the clock of the means for performing bluetooth as the low-speed clock mode, and set the chip in the Bluetooth as the sleep mode (Rainnie’s col. 2, lines 3-6)

Regarding claim 19, Rainnie and Kao disclose everything as applied above. Rainnie and Kao further disclose
wherein, the means for making security further comprises a means for process controlling and determining and a means for process controlling and setting (Rainnie’s col. 3, lines3-5, wherein the functions performed by the software modules are implemented by software instructions). 
Although Rainnie and Kao disclose everything as applied above, Rainnie and Kao do not explicitly disclose the means for process controlling and setting module is configured to use the low-power dissipation timer to set the process controlling timer according to the data received from the means for first receiving when the means for process controlling and determining determines that the process controlling needs to be set. However, this concept is well known in the art as disclosed by Fukuda. In the same field of endeavor, Fukuda discloses
the means for process controlling and setting is configured to use the low-power dissipation timer to set the process controlling timer according to the data received from the means for first receiving when the means for process controlling and determining determines that the process controlling needs to be set (para. 91, lines 1-3).

Hence, Rainnie, Kao and Fukuda disclose 
the means for process controlling and determining is configured to determine whether the process controlling is set according to the data received from the means for first receiving when the means for first determining determines that the means for first receiving receives the date from the means for performing bluetooth within the fifth preset duration (Kao’s para. 39, lines 4-15, wherein the control device (i.e., a means for making security) receives data from Bluetooth and determines whether the received data is in the predetermined period of time (i.e., a fifth preset duration)); and 
the means for process controlling and setting is configured to use the low-power dissipation timer to set the process controlling timer according to the data received from the means for first receiving when the means for process controlling and determining determines that the process controlling needs to be set (Fukuda’s para. 91, lines 1-3).

Regarding claim 20, Rainnie, Kao and Fukuda disclose everything as applied above. Rainnie, Kao and Fukuda further disclose
wherein, the means for making security further comprises a means for executing and saving (Rainnie’s col. 3, lines3-5, wherein the functions performed by the software modules are implemented by software instructions); 
the means for first setting is further configured to set the state of the means for making security as the working mode when the means for making security is woken up by the process controlling timer which is set by the means for process controlling and setting (Fukuda’s para. 91, lines 1-3 and Rainnie’s col. 6, lines 31-34, wherein the clock is a timer);  
the means for executing and saving is configured to execute corresponding operation so as to obtain a processed result and save the processed result when the means for making security is woken up by the process controlling timer set by the means for process controlling and setting and after the means for first setting sets the state of the means for making security as the working mode (Fukuda’s para. 91, lines 1-3 and Rainnie’s col. 6, lines 31-34); and  
the means for second setting is further configured to set the state of the means for making security as the low-power dissipation standby mode after the means for executing and saving saves the processed result (Fukuda’s para. 91, lines 1-3 and Rainnie’s col. 6, lines 31-34).

Regarding claim 22, Rainnie and Kao disclose everything as applied above, Rainnie and Kao do not explicitly disclose setting, by the means for making security, the clock of the means for making security as the high-speed clock mode. 
wherein, the means for first setting is specifically configured to set the clock of the means for making security as the high-speed clock mode, and start up dependent associates in the means for making security when the means for making security is woken up (Fukuda’s para. 84, lines 2-4); 
 the bluetooth security device further comprises peripheral units; and the means for second setting is specifically configured to set the clock of the means for making security as the low-speed clock mode, close down the dependent associates in the means for making security and the peripheral units connecting to the means for making security, and set the chip in the means for making security as the sleep mode (Fukuda’s para. 84, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated “to enable, by a communication device, start/end of communication such as wireless LAN while a user is wearing the communication device on his/her person” (para. 8, lines 6-9).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419